reduced the minimum term under the circumstances presented.   See NRS
                193.130(1) ("The minimum term of imprisonment that may be imposed
                must not exceed 40 percent of the maximum term imposed."); MRS
                205.060(4) (a person convicted of burglary shall be imprisoned for a
                minimum term of not less than two years). We conclude that this claim
                lacks merit, and we
                           ORDER the judgment of conviction AFFIRMED.




                                                Saitta



                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A